DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Geary on 8/23/2021.

The application has been amended as follows: 
Claim 1 is amended, in its entirety to read:

“ A robotic surgical system, comprising:
a robotic arm;
a tool assembly removably coupled to the robotic arm and comprising a shaft extending distally from a housing and an end effector coupled to a distal end of the shaft, the end effector being configured to deliver energy to tissue for treatment thereof;
a camera system configured to capture visible light reflected by at least one of the end effector and the shaft and to capture infrared light produced by at least one of the end effector and the shaft; 
a processor configured to receive signals representative of the visible and the infrared light and to identify one or more regions of the end effector and the shaft having a temperature in excess of a predetermined threshold temperature and;
comprising a display device configured to display a modified image of
the end effector and the shaft such that the modified image indicates the one or more regions having a temperature at or above the predetermined threshold temperature.

CLAIM 2 IS CANCELLED
CLAIM 3 IS AMENDED TO DEPEND FROM CLAIM 1.
Claim 16 , lines 2-4 are amended to read “detecting, with a camera, an image of a surgical instrument during a surgical procedure that involves delivery of energy to a tissue; detecting, with the camera, an infrared image of the surgical instrument during the surgical procedure;”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a robotic system for surgical procedures.  The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with a camera which captures visible and IR light on an end of an end effector and a processor which receives the signals from the camera and displays a modified image which includes temperature of the end effector which are above a predetermined threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792